DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to because the line type and the size of Figures 3 and 5 make it difficult to discern the claimed features.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Response to Arguments
Applicant’s arguments, filed 8/23/2021 have been fully considered and are persuasive.  There was some confusion in the translation because the term “wind” was used as air generated by a fan, so the term “winding”  was interpreted to mean convection heat exchange, caused by the hot gasses flowing over the heat exchanger, as opposed to conductive.
The prior art discloses a reversed flow direction wherein the external heat exchanger acts as a pre-heater.
New grounds of rejection are following:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 5 and 7-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “heating by winding” in claim 1 is used by the claim to mean “the heating section is formed by winding the water flow pipe around an exterior of  the heat exchanger” while the accepted meaning is “heated by the flow of combustion gas” The term is indefinite because the specification does not clearly redefine the term.
The Office has provided an acceptable claim that would be allowable if agreed to by the Applicant’s Representative, presented below:

(Proposed Amendment) A vehicle-mounted gas water heater comprising a casing, a  delivering pipe, a heat exchanger, a combustion heating device, a smoke exhausting device, and a controller, the combustion heating device comprising a gas pipe, a gas valve, an ignition device and a burner, the water delivering pipe comprising a water inflow section, a first heating section, a second heating section and a water outflow section connected sequentially along a water inlet to a water outlet of the water delivering pipe,  the first heating section is rapidly heated directly by the combustion heating device, and the second heating section is formed by winding the water flow pipe around an exterior of  the heat exchanger, so that when a water body flows in from the water inlet and flows out from the water outlet, formation of condensed water at the water inflow section is reduced, condensed water formed on the surface of the first heating section is rapidly evaporated, and there is no condensed water formed on the surfaces of the second heating section and the outflow section.

The Office suggests an AF 2.0 Interview to discuss appropriate claim language and approval of corrected drawings.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                             ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762